Title: From George Washington to Timothy Pickering, 18 March 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir,
                            Philadelphia 18th March 1782
                        
                        I have to acquaint you that I propose leaving town on Wednesday or Thursday next, & as I would wish
                            to have you at the Army as soon as you have made the necessary arrangements for your department, I must desire you to
                            acquaint me when you think you will be able to follow me. I am Sir, &c.
                        
                            G. Washington
                        
                    